207 F.2d 780
Irma HOGAN, Appellant,v.Lee J. RICKETTS, Executor of the Estate of Elizabeth Henschen, deceased, Appellee.
No. 11890.
United States Court of Appeals Sixth Circuit.
October 9, 1953.

Appeal from the United States District Court for the Southern District of Ohio; John D. Martin, Sr., Judge.
George S. Hawke, Cincinnati, Ohio, for appellant.
Barbour, Kimpel & Allen, Cincinnati, Ohio, for appellee.
Before SIMONS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the briefs and record and oral argument of counsel.


2
And it appearing that the case was properly submitted to the jury under the applicable Ohio law, Cleveland Trust Company v. Scobie, 114 Ohio St. 241, 151 N.E. 373, 48 A.L.R. 182.


3
And no reversible error appearing in the record;


4
It is ordered that the judgment be and it hereby is affirmed.